Citation Nr: 0302468	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  00-15 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for anxiety reaction 
with gastrointestinal involvement, currently evaluated as 30 
percent disabling.



REPRESENTATION


Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD


D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1964 to 
February 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that denied the veteran's claim for an increased 
rating for anxiety reaction with gastrointestinal 
involvement.


REMAND

Although the Board may initiate additional development, 
pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2)(2002), it is still within the Board's discretion 
to remand cases to the agency of original jurisdiction (AOJ) 
pursuant to 38 C.F.R. § 19.9(a)(1)(2002).  After review of 
the record, the Board finds that a remand of the issues to 
the AOJ is appropriate.

The RO denied the veteran's claim in a May 2000 rating 
decision.  After a timely filed notice of disagreement (NOD) 
was received, the RO issued a statement of the case (SOC) in 
June 2000, which, among other things, informed the veteran of 
all of the laws and regulations pertinent to his claim.  The 
appeal was perfected in July 2000.

The veteran's representative indicated in a 1-646 dated in 
September 2000, that the RO failed to obtain private medical 
records identified by the veteran.  Thereafter, 
correspondence for the RO dated in October 2000, requested 
that the veteran submit the aforementioned documents within 
60 days.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 2002).  In 
addition, VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

The Act and implementing regulations essentially eliminate 
the concept of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West Supp. 2002); 38 C.F.R. § 3.102 (2002).  They also 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b) (2002).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002). 

The records show that the veteran submitted additional 
evidence in December 2000, after the enactment of the VCAA.  
Although this case was in the RO's possession at the time the 
VCAA was enacted, and until it was transferred to the Board's 
possession, there is no record that any correspondence was 
sent to the veteran prior to the August 2002 supplemental 
statement of the case (SSOC).  The Board notes that the SSOC 
did not contain any of the laws or regulations pertinent to 
the VCAA.  In addition to the absence of specific 
notification, there is no evidence in the claims file to show 
that the veteran received any documents prior to the 
enactment of the VCAA that can be construed as satisfying the 
statutory and regulatory requirements.

In light of the significant changes that occurred as a result 
of the VCAA, adjudication of the claim without prior 
notification of the law would be potentially prejudicial to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
394 (1993). 

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO must contact the veteran and 
specifically inform him of the VCAA, VA's 
duty to assist, and the notification 
requirements under the new law.  In doing 
so, the RO should ensure that the 
statutory and regulatory requirement that 
VA notify a claimant what evidence, if 
any, will be obtained by the claimant and 
which evidence, if any, will be retrieved 
by the VA, are met. 

2.  The RO should request the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
anxiety reaction with gastrointestinal 
involvement from May 2000 to the present.  
Obtain records from each health care 
provider the veteran identifies for 
association with the claims folder.  The 
RO should document all attempts to obtain 
records for the file.

3.  The veteran should be afforded a 
psychiatric examination to determine the 
nature and severity of his anxiety 
reaction.  Send the claims folder to the 
examiner for review.  The examination 
report should indicate that the records 
were reviewed.  Psychological testing 
should be ordered if deemed necessary by 
the psychiatrist.  The report should 
include discussion of the veteran's 
assertions and set forth all objective 
findings in the report.  The findings 
must address which criteria best 
describes the veteran's disability 
picture and in doing so, specifically 
address the presence or absence of the 
following manifestations:
a) occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), 
chronic sleep impairment, mild memory 
loss (such as forgetting names, 
directions, recent events).  
b) occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circulatory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.   
c) occupational and social impairment 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or work-
like setting); inability to establish and 
maintain effective relationships.  
d) total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  

A GAF score should be provided of the 
veteran's level of functioning due to 
anxiety reaction along with an 
explanation of it meaning. 

4.  The veteran should be afforded a VA 
gastrointestinal examination.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
is to comment on the nature and extent of 
any gastrointestinal pathology noted.

5.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to ensure due process of law.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




